Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment
Claims 1 and 9-10 have been amended.
Claims 1-10 are pending.




Response to Arguments

I.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection applies a new reference in light of the amended claim limitations. 


Claim Rejections - 35 USC § 103
II.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


III.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al (US 2009/0037382) in view of Hinman et al (USPN 7,535,880).


a.	Per claim 1, Ansari et al teach a communication terminal comprising: 
a storage medium (Abstract, paras 0035 and 0044);  5
a communicator (Abstract); and 
a controller, wherein the storage medium is configured to store service information regarding a service provided by a service providing terminal disposed in each network included in a plurality of networks (paras 0029, 0037-38), 10

the service information includes first information, second information, third information, and fourth information associated with each other (paras 0037-40), 

the first information is configured to identify an access point connected to by the communicator at a time of communication for an application to use the service (para 0031),

the second information is configured to identify the application (para 0145), 15

the third information represents an IP address of the service providing terminal (para 0044),

the fourth information is configured to identify a protocol for using the service (para 0047),

the controller is configured to execute information acquisition processing of acquiring fifth information that is configured to identify the application, sixth information that represents the IP address, and seventh information that is configured to 20identify the protocol on the basis of the use information when a service request including use information for using the service is generated from the application (paras 0031), 

the controller is configured to execute determination processing of determining whether or not the fifth information matches the second information, determining whether or not the sixth information matches the third information, and determining 25whether or not the seventh information matches the fourth information (paras 0141-143), and  59

the controller is configured to connect to the access point represented by the first information associated with the second information, the third information, and the fourth information matching the fifth information, the sixth information, and the seventh information, respectively, acquired on the basis of the use information by using the 5communicator (paras 0142-143).
Ansari teaches the method as applied, yet fails to explicitly teach the claim limitation of determining whether or not the service to be used by the application matches a service provided in any network included in the plurality of networks. However Hinman et al teach making a determination as to whether the service used by the application is a match for the service offered and provided by the network by comparing policy information (col.6 lines 11-61, col.7 lines 20-40, col.7 line 47-col.8 line 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Ansari and Hinman et al for the purpose of making a determination matching and comparing the service used by the application to a service provided by the network; because doing so provisions accessibility to the appropriate network services that are compatible with the services used by the application which is well-known in the art.

Claims 9 and 10, differing merely by statutory class, contains claim limitations that are substantially equivalent to the limitations of claim 1 and is therefore rejected under the same basis.
b.	Per claim 2, Ansari et al and Hinman et al teach the communication terminal according to Claim 1, wherein the storage medium is configured to store an encryption key used when the communicator connects to the access point identified by the first information 10included in the service information, the controller is configured to encrypt the service information by using the encryption key, and the controller is configured to transmit the encrypted service information to an external terminal different from the communication terminal by using the communicator (Ansari et al–paras 0044, 0087, 0094).
c.	Per claim 3, Ansari et al and Hinman et al teach the communication terminal according to Claim 1, wherein when a new service request including the use information is generated from the application in a state in which communication connection between a first access point represented by the first information and the communicator is sustained, the 20controller is configured to execute the information acquisition processing on the basis of the use information included in the new service request, the controller is configured to execute the determination processing regarding information acquired on the basis of the use information included in the new service request, the controller is configured to disconnect the communication connection 60 between the first access point and the communicator when the first access point is different from a second access point represented by the first information associated with the second information, the third information, and the fourth information matching the fifth information, the sixth information, and the seventh information, respectively, 5acquired on the basis of the use information included in the new service request, and when each of pieces of the information acquired on the basis of the use information included in the new service request matches corresponding information included in the service information, the controller is configured to connect to the second access point by using the communicator after the communication connection between the 10first access point and the communicator is disconnected (Ansari et al–paras 0030-31, 0142-143, 0148).
d.	Per claim 4, Ansari et al and Hinman et al teach communication terminal according to Claim 1, wherein the controller is configured to output a temporary response data for the service request to the application before communication with the service providing 15terminal through the access point is started, and the controller is configured to output data received from Ansari et al–paras 0030-31, 0048, 0119).
e.	Per claim 5, Ansari et al and Hinman et al teach the communication terminal according to Claim 1, wherein the controller is configured to acquire a communication result regarding communication with the service providing terminal after the communication with the service providing terminal through the access point is started, the controller is configured to associate communication result information that 25represents the communication result with the service information and record the61 communication result information on the storage medium when the communication result represents failure of the communication, when a new service request including the use information is generated from the application, the controller is configured to execute the information acquisition processing 5on the basis of the use information included in the new service request, the controller is configured to execute the determination processing regarding information acquired on the basis of the use information included in the new service request, and the controller is configured to connect to the access point represented by the first 10information included in the service information that includes information matching each of pieces of the information acquired on the basis of the use information and is not associated with the communication result information representing failure of the communication by using the communicator (Ansari et al–paras 0098, 0100, 0118-120).
f.	Per claim 6, Ansari et al and Hinman et al teach the communication terminal according to Claim 5, wherein the controller is configured to output response data that represents that communication is impossible to the application when the communication result information representing the failure of the communication is associated with all of pieces of the Ansari et al–paras 0098).
g.	Per claim 7, Ansari et al and Hinman et al teach the communication terminal according to Claim 5, wherein the controller is configured to connect to the access point represented by the first information associated with the second information matching the fifth 25information and associated with the fourth information matching the seventh information62 by using the communicator when there is no service information including information matching each of pieces of the information acquired on the basis of the use information (Ansari et al–paras 0141-143).
h.	Per claim 8, Ansari et al and Hinman et al teach the communication terminal according to Claim 1, 5wherein the controller is configured to acquire a communication result regarding communication with the service providing terminal after the communication with the service providing terminal through the access point is started, the controller is configured to associate communication result information that represents the communication result with the service information and record the 10communication result information on the storage medium when the communication result represents success of the communication, when a new service request including the use information is generated from the application, the controller is configured to execute the information acquisition processing on the basis of the use information included in the new service request, 15the controller is configured to execute the determination processing regarding information acquired on the basis of the use information included in the new service request, and the controller is configured to connect to the access point represented by the first information included in the service information that includes information matching Ansari et al–paras 0048, 0092, 0142-143, 0148).

	
Conclusion

IV.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: USPN 8885539—wireless devices using virtual access points to enable QOS access.


V.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448